DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments thereto.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “The MEMS sensor according to claim 19“ which claim has been canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060179941 to Okada.
Regarding Claim 1, Okada discloses a microelectromechanical systems (MEMS) device (Figs. 27-32, sensor; ¶¶ [0240]-[0247]) comprising: a substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 with opening portions H1 to H4; ¶¶ [0240]-[0247]); a support structure coupled to the substrate first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0217], [0240]-[0247]); a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 6-7, 9-11 and 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode located on, and spaced from, an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]), wherein the movable plate is substantially planar in a plane (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]), and wherein the resilient structure allows movement of the movable plate in a direction perpendicular to the plane and restrains movement in a direction parallel to the plane (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 allowing and restraining motion as in Figs. 9-11; ¶¶ [0210]-[0217], [0240]-[0247]).
Regarding Claim 3, Okada discloses the resilient structure restrains rotation of the movable plate out of the plane (Figs. 9-11, 27-32, bridging portions 212 allowing and restraining motion as in Figs. 9-11; ¶¶ [0240]-[0247]).
Regarding Claim 4, Okada discloses the resilient structure is fabricated from a same layer as the movable plate and support structure (Figs. 27-32, bridging portions 212 connected to support frame 213 and oscillator 211; ¶¶ [0240]-[0247]).
Regarding Claim 8, Okada discloses the movable plate is electrically-conductive (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]).
Regarding Claim 9, Okada discloses the movable plate comprises a plurality of layers including: at least one insulator layer, and at least one an electrically-conductive layer (Figs. 27-32, insulative upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0210], [0240]-[0247], [0273]).
Regarding Claim 10, Okada discloses a fixed plate on an opposite side of the movable plate from the proof mass, where the fixed plate is fixed relative to the substrate, and where the fixed plate comprises the electrode (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 11, Okada discloses the fixed plate is electrically- conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 12, Okada discloses a portion of the fixed plate is electrically conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 13, Okada discloses the movable plate is electrically-conductive, and wherein movement of the movable plate relative to the fixed plate changes a capacitance between the movable plate and the fixed plate (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 14, Okada discloses the movable plate comprises at least one opening configured to allow venting between the aperture and an area on an opposite side of the movable plate from the aperture (Figs. 27-32, opening portions H1 to H4; ¶¶ [0240]-[0247]).
Regarding Claim 15, Okada discloses a base (Figs. 27-32, second substrate 220; ¶¶ [0240]-[0247]); and a lid mounted on the base, where the lid and the base define an enclosure (Figs. 27-32, cover 230 and second substrate 220 enclosing first substrate 210; ¶¶ [0240]-[0247]); and where the second side of the substrate is mounted on the base within the enclosure (Figs. 27-32, first substrate 210 mounted on second substrate 220; ¶¶ [0240]-[0247]).
Regarding Claim 21, Okada discloses a microelectromechanical systems (MEMS) device (Figs. 27-32, sensor; ¶¶ [0240]-[0247]) comprising: a substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 with opening portions H1 to H4; ¶¶ [0240]-[0247]); a support structure coupled to the substrate first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0217], [0240]-[0247]); a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 6-7, 9-11 and 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode spaced from the movable plate and located in an area on an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]), wherein the movable plate is substantially planar in a plane (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]), and wherein the resilient structure restrains rotation of the movable plate out of the plane (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 restraining rotation as in Figs. 9-11; ¶¶ [0210]-[0217], [0240]-[0247]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 15, in view of US 20120312096 to Jeung.
Regarding Claim 16, Okada discloses the MEMS device according to claim 15, but does not explicitly disclose a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts. Jeung discloses a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts (Figs. 1-3, driving electrode 151 and sensing electrode 153 electrically connected to pads 160 formed at the edge 115 of the membrane 110 through connection patterns 165 and pads 160 electrically connected to integrated circuit 170; ¶ [0038]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts as in Jeung in order to provide for a well-known circuit implementation. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 15, in view of US 20170156002 Han.
Regarding Claim 17, Okada discloses the MEMS device according to claim 1, but does not explicitly disclose the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound. Han discloses the aperture comprises a first aperture (Fig. 1, vibration sensor 104 with proof masses 124, 126 in opening 140 in substrate 106; ¶¶ [0025]-[0031]), wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side (Fig. 1, MEMS microphone 102 with sound inlet opening 120 in substrate 106; ¶¶ [0025]-[0031]); a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture (Fig. 1, diaphragm 108 at sound inlet opening 120; ¶¶ [0025]-[0031]); and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode (Fig. 1, top plate 110; ¶¶ [0025]-[0031]), and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound (Fig. 1, diaphragm 108 movable relative to top plate 110; ¶¶ [0025]-[0031]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound as in Han in order to provide for increased sensitivity in use with an acoustic system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 21, in view of US 20140150552 to Feyh.
Regarding Claim 22, Okada discloses the MEMS device according to claim 21, and further discloses the support structure comprises a plurality of resilient structures coupled between the movable plate and the support structure (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]). However, Okada does not disclose each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams. Feyh discloses each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams (Fig. 1, pairs of secondary support beams 114, 116, 118 and 120 with gaps between them; ¶¶ [0016], [0027]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams as in Feyh in order to provide for tailoring the stiffness of the mechanical system.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. Applicant asserts that “Okada goes on to disclose the oscillator 130 produces a displacement by ∆X in the positive and negative directions of the X-axis (¶¶ 0212 and 0213). As shown in FIGS. 9 and 10, this necessarily results in a related displacement of the substrate 110 along the X-axis. To support this, Okada discloses, the flexible substrate 110 is mechanically deformed, which causes the result of the displacement (¶¶ 0212 and 0213). Accordingly, instead of restraining movement of the substrate 110 in a direction parallel to a plane of the substrate 110, Okada discloses the substrate 110 and corresponding bridging portions 212 are designed to allow movement of the substrate 110 in direction parallel to its plane.” The examiner disagrees, while the bottom of the oscillator/proof mass moves in the +/- X direction, the top surface of the oscillator and electrodes thereon move only in the Z direction to produce signals in the three dimensions. Furthermore, the plain meaning of the claim term “restrains” is not limited to complete cancellation, but also synonyms as to limit, keep in check, control or minimize. In ¶ [0053] if the instant application, for example, the applicant states “design of the resilient structure 864 can allow for vertical movement perpendicular 982 to the plane to dominate over horizontal movement parallel 984 to the plane”. Okada meets this description of restraint.
Allowable Subject Matter
Claim 18 is allowed. 
Claim 20 would be allowable if rewritten to overcome the objection.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852